
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Turner (for
			 himself, Mr. LaTourette,
			 Mr. Pitts,
			 Mr. Bartlett,
			 Mr. Shadegg,
			 Mr. Broun of Georgia,
			 Mr. Price of Georgia,
			 Mr. Bishop of Utah,
			 Mr. King of Iowa,
			 Mr. Gingrey of Georgia,
			 Mr. Posey,
			 Mr. Franks of Arizona,
			 Mr. Bonner,
			 Mr. Gohmert,
			 Mr. Sam Johnson of Texas,
			 Mrs. Blackburn,
			 Mr. Tiahrt,
			 Mr. Latta,
			 Mr. Heller,
			 Mr. Rogers of Alabama,
			 Mr. Lee of New York,
			 Mr. Miller of Florida,
			 Mr. Garrett of New Jersey,
			 Mr. Westmoreland,
			 Mr. Marchant,
			 Mr. Gary G. Miller of California,
			 Mr. Calvert,
			 Mr. Gallegly,
			 Mr. Rehberg,
			 Mr. Alexander,
			 Mrs. Schmidt,
			 Mr. Pence,
			 Mr. Burton of Indiana,
			 Mr. Souder,
			 Mr. Boozman,
			 Mr. Davis of Kentucky,
			 Mr. Sensenbrenner,
			 Mr. Platts,
			 Mr. Linder,
			 Mr. Wamp, Mr. Akin, Mr.
			 Kingston, Mr. Mario Diaz-Balart of
			 Florida, Mr. McKeon,
			 Mr. Kline of Minnesota,
			 Mrs. Capito,
			 Mr. Terry,
			 Mr. Bachus,
			 Mr. Lamborn,
			 Mr. Roe of Tennessee,
			 Mr. Fleming,
			 Mr. Culberson,
			 Mr. Young of Alaska,
			 Mr. Tiberi,
			 Mr. Stearns,
			 Mr. Young of Florida,
			 Mr. Hunter,
			 Mr. Shuster,
			 Mr. Poe of Texas,
			 Mr. Mica, Mr. Coffman of Colorado,
			 Mr. Luetkemeyer,
			 Mr. King of New York,
			 Mr. Barrett of South Carolina,
			 Mr. Cole, Mr. Sessions, Mr.
			 Olson, Mr. Hall of Texas,
			 Mr. Forbes,
			 Mr. Austria,
			 Mr. Reichert,
			 Mr. Wilson of South Carolina,
			 Mr. Rogers of Kentucky,
			 Mr. Jones,
			 Mr. Boehner,
			 Mr. Boustany,
			 Mr. Duncan,
			 Ms. Foxx, Mr. Shimkus, Mr.
			 Herger, Mr. Hoekstra,
			 Mr. Manzullo,
			 Mr. Burgess,
			 Mr. Lewis of California,
			 Mr. Flake,
			 Mr. Lucas,
			 Mr. Carter,
			 Ms. Granger,
			 Mr. Walden,
			 Mr. Lance,
			 Mr. Hensarling,
			 Ms. Ginny Brown-Waite of Florida,
			 Mrs. Myrick,
			 Mr. Coble,
			 Mr. McClintock,
			 Mr. Bilbray,
			 Mr. Neugebauer,
			 Mr. Nunes,
			 Mr. McCaul,
			 Mrs. Bachmann,
			 Mr. Graves, and
			 Mr. Cantor) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to prohibit the United States from owning stock in
		  corporations.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Preserving Capitalism in America
			 Amendment
		2.Constitutional
			 amendmentThat the following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission for ratification:
			
				 —
					The United States shall not own, subscribe
				to, or otherwise have any interest in the stock or equity of any company,
				association or corporation: Provided, That the foregoing
				prohibition shall not apply to any public authority or to any public use
				corporation, or to any investments through any pension
				funds.
					.
		
